      Case
        Case
           1:20-cv-00551-AKH
              1:20-cv-00551 Document
                              Document
                                     1 3Filed
                                           Filed
                                              01/21/20
                                                 01/22/20Page
                                                           Page
                                                              1 of1 58
                                                                    of 58



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


HARVEY J. KESNER                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )              Case No. 1:20-cv-551

                                             )
                                             )              TRIAL BY JURY
BAKER BOTTS, LLP                             )              IS DEMANDED
JONATHAN A. SHAPIRO                          )
                                             )
       Defendants.                           )
                                             )


                                 COMPLAINT
       Plaintiff, Harvey J. Kesner (“Kesner” or Plaintiff”), by counsel, pursuant to Rule

3 of the Federal Rules of Civil Procedure, files the following Complaint against

Defendants, Baker Botts, LLP (“Baker Botts”) and Jonathan A. Shapiro (“Shapiro”),

jointly and severally.

       Plaintiff seeks (a) compensatory damages, threefold damages and punitive

damages in a sum not less than $35,000,000.00, (b) prejudgment interest on the

principal sum awarded by the Jury from August 17, 2018 to the date of Judgment at the

rate of nine (9) percent per annum, (c) reasonable attorneys’ fees, and (d) costs – arising

out of Baker Botts and Shapiro’s acts of racketeering activity in violation of Title 18

U.S.C. § 1962, violations of General Business Law § 349 (prohibiting deceptive acts or

practices in the conduct of any business, trade or commerce), tortious interference with

contract and business expectancies, intentional infliction of emotional distress, prima

facie tort, and misconduct in violation of New York Judiciary Law § 487.


                                            1
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             2 of2 58
                                                                   of 58



                                 I. INTRODUCTION

        1.    This is a case about extortion and the illegal efforts of Baker Botts and

Shapiro to extract $9,600,000 from Kesner by force, threats and intimidation.

        2.    On August 17, 2018, Baker Botts and Shapiro threatened Kesner and his

former law firm, Sichenzia Ross Ference Kesner, LLP (“SRFK”), with the prosecution of

an action for fraud, breaches of duty, defalcations and other misfeasance. Baker Botts

and Shapiro emailed and delivered via Federal Express from California to New York a

letter and 28-page lawsuit which Baker Botts and Shapiro threatened to file in three (3)

days if Kesner and SRFK did not pay up. The letter and lawsuit were part of an

intentional scheme to defraud Kesner and SRFK out of money and property.            The

unfounded allegations in the draft lawsuit were knowingly false.        Baker Botts and

Shapiro had no present intention to file anything. Rather, the sole purpose of the draft

lawsuit was to associate Kesner and SRFK with certain “Investors” who, at the time,

were being investigated criminally by the Department of Justice (“DOJ”) and by the

Securities and Exchange Commission (“SEC”). Baker Botts and Shapiro used the artifice

of a “lawsuit” to threaten Kesner and SRFK that if they did not pay $9,600,000, Baker

Botts and Shapiro would use its power, influence and political connections to implicate

Kesner and SRFK in criminal wrongdoing and cause DOJ and SEC to pursue Kesner and

SRFK.

        3.    The draft lawsuit, inter alia, contained the following misrepresentations

that were made for the sole purpose of extorting a settlement – a settlement that Baker

Botts and Shapiro knew neither they nor their client at the time [MabVax Therapeutics

Holdings, Inc. (“MabVax”)] were entitled to receive:




                                            2
Case
  Case
     1:20-cv-00551-AKH
        1:20-cv-00551 Document
                        Document
                               1 3Filed
                                     Filed
                                        01/21/20
                                           01/22/20Page
                                                     Page
                                                        3 of3 58
                                                              of 58



         “2.     … Rather than looking out for MabVax, the lawyers exploited
 their positions of trust by looking out for themselves, and for other more-valued
 clients who had illicit interests directly adverse to MabVax”;

         “3.     … Sichenzia/Kesner failed … to advise and disclose that a number
 of its largest investors … were acting in a manner such that federal regulators
 would consider the Investors to be an unlawful ‘control group’ for purposes of the
 United States securities laws … Sichenzia/Kesner themselves are part of the
 Investors”;

         “5.    … Sichenzia/Kesner provided MabVax with the misleading legal
 advice in order to protect the illicit interests of themselves and their other clients,
 the other Investors”;

         “8.    … Sichenzia/Kesner … were hopelessly conflicted given: (1) their
 undisclosed involvement in the matters under investigation, (2) their
 representation of multiple other Investors also known to be under government
 scrutiny, and (3) their status as an investor and a member of the same group of
 Investors under investigation”;

         “9.     … At this point MabVax cannot even determine whether its now-
 former counsel traded in possession of the material non-public information
 entrusted to them by their own public company client”;

         “27. … [I]t is clear that Sichenzia/Kesner profited handsomely from its
 relationship with MabVax (in excess of $1,600,000), although to this day
 MabVax cannot determine how much more Sichenzia/Kesner profited … because
 the lawyers refuse to come clean”;

         “29. … Investors (including Sichenzia/Kesner) have acted in such a
 way that, on information and belief, Sichenzia/Kesner knew … that the Company
 faced legal exposure because the Investors should be treated as a ‘group’ under
 the securities laws;

        “41. On information and belief, it was MabVax’s own counsel at
 Sichenzia who gave Honig the ‘head’s up’ that the Consent Right had
 terminated”;




                                       3
      Case
        Case
           1:20-cv-00551-AKH
              1:20-cv-00551 Document
                              Document
                                     1 3Filed
                                           Filed
                                              01/21/20
                                                 01/22/20Page
                                                           Page
                                                              4 of4 58
                                                                    of 58



               “44. … In light of fact[s] that have come to light, it is now apparent that
       Schenzia/Kesner knew or should have known that they were exposing the
       Company to claims that its response [to regulators] was misleading or, at least,
       difficult to defend. In so doing, Sichenzia/Kesner once again jeopardized
       MabVax in order to protect themselves and fellow Investors from regulatory
       scrutiny as being part of an undisclosed control group”;

               “47. … [N]ow that the frailty of the of the Sichenzia/Kesner ‘blocker’
       firewall has been revealed, MabVax no longer has confidence that the 2,628,766
       shares of common stock issued to Investors via preferred share conversions are
       valid and also cannot be certain its previous reports regarding the number of
       common shares outstanding are accurate”;

              “54. … Kesner repeatedly made false and misleading statements to
       successor counsel [Baker Botts], for example, lying about Sichenzia/Kesner’s role
       in the underlying conduct …; mischaracterizing the circumstances of his
       engagement by MabVax …; inaccurately characterizing MabVax’s legal
       defenses, including the very ‘blocker’ firewall theories that created the exposure
       in the first instance; and refusing to disclose his outside trading activity in
       MabVax stock.”

There was no mistaking the magnitude of the threats lodged against Kesner and SRFK by

Baker Botts and Shapiro. Baker Botts and Shapiro were never interested in mediation.

As was repeated to Kesner and SRFK after August 17, 2018, if Kesner and SRFK did not

pay the unjustified sum demanded ($9,600,000), Kesner and SRFK would be handed

over to DOJ and the SEC, viewed as guilty by the Government, and Baker Botts and

Shapiro would do everything necessary to cause the Government to expand its

investigations, to bring charges against Kesner and SRFK, and to destroy their

professional reputations.

       4.      As a direct and proximate result of Baker Botts and Shapiro’s extortionate

demands, Kesner lost his partnership and employment with SRFK. For over a year,

Kesner also suffered extreme emotional and physical distress under the repeated threat

that Baker Botts would use its power, Washington connections, and position of trust as

MabVax’s legal counsel to “turn in” Kesner to the DOJ and SEC and promote their



                                            4
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             5 of5 58
                                                                   of 58



manufactured false account while suborning perjury by the CEO and CFO to support a

prosecution of Kesner by the Government.

       5.      In furtherance of the scheme to extort Kesner and SRFK, Baker Botts and

Shapiro manufactured evidence to support their threats that Kesner himself 1 was part of

an undisclosed beneficial ownership “group” that controlled MabVax. Baker Botts and

Shapiro also caused MabVax to make false filings with the SEC to bolster their account

and press for government action. They authored, encouraged or caused MabVax to file

untrue reports with the SEC to promote the false and extortionate narrative to the DOJ

and SEC that Kesner was part of a criminal enterprise group while they pressed for their

illegal extortion payment.

       6.      No suit was ever filed by Baker Botts and/or Shapiro.

                                     II. PARTIES

       7.      Plaintiff is a citizen of Florida. Throughout the time he was extorted by

Baker Botts and Shapiro, Kesner lived with his family in Fort Lauderdale. Kesner is 62

years-old. He graduated from the State University of New York (Binghamton) in 1979

with a Bachelor of Science in management.        He obtained his Juris Doctorate from

American University, Washington College of Law, in 1982, and a Master’s Degree in

Business Administration-Finance from American University in Washington, D.C. in


       1
               In 2009/2010, Baker Botts defended Kesner’s former law firm, Haynes
Boone, in an action brought by Kesner for breach of his employment and partnership
agreement. In that action, Baker Botts falsely claimed that Kesner/Haynes Boone owned
interests in companies with several of the same investors investigated by the DOJ/SEC.
Baker Botts had it out for Kesner after Haynes Boone confidentially settled with him in
2010 for an undisclosed amount. As was the case with MabVax, Baker Botts falsely and
unsuccessfully argued that Kesner and the investors were a “group”. Further
investigation will determine the scope and extent to which Baker Botts and Haynes
Boone may be liable to Kesner for breach of the confidential settlement agreement.


                                            5
      Case
        Case
           1:20-cv-00551-AKH
              1:20-cv-00551 Document
                              Document
                                     1 3Filed
                                           Filed
                                              01/21/20
                                                 01/22/20Page
                                                           Page
                                                              6 of6 58
                                                                    of 58



1984. Kesner has served as a director and officer of many corporations. He is a member

of the Bar of the State of New York and is licensed to practice before all State and

Federal Courts in New York. Kesner began his long career as an attorney/examiner for

the SEC. Kesner rreviewed registrations, filings and reports under the federal securities

laws, public offerings, mergers, proxy solicitations and contests primarily in high

technology, manufacturing and insurance industries. He prepared agency responses to

no-action letters and interpretive requests on securities law regulatory issues. He also

participated in enforcement referrals and investigations for violations of regulatory,

compliance and reporting obligations.       Between 1982 and 2018, Kesner built an

extremely successful practice as an attorney representing clients in securities matters.

Kesner was a partner in the New York law firm, SRFK, which consistently ranked as one

of the top law firms in the nation for issuer, investor and private placement-agent legal

counsel. Kesner’s practice focused on finance, mergers and acquisitions, and public

company representation. He has extensive experience in financing and counseling late-

stage private companies transitioning to public company status through initial public

offerings and alternative public offerings. Kesner’s expertise includes counseling already

public companies in SEC filings, compliance (including Sarbanes Oxley) and regulatory

reporting, registered public offerings, private offerings, PIPEs, venture capital, leveraged

buy-outs, restructurings, workouts, and day-to-day operational and regulatory issues. He

served as an Arbitrator for the New York Stock Exchange (“NYSE”) and the Financial

Industry Regulatory Authority (“FINRA”) in numerous securities and employee disputes.

He was a frequent speaker on legal developments and evolving financial products and

markets and routinely provided the SEC, FINRA, Depository Trust Company (DTC) and




                                             6
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             7 of7 58
                                                                   of 58



others’ comments and advice on proposed securities rulemaking and regulations.

Plaintiff enjoyed an untarnished personal and professional reputation in the community in

which he lived and worked, with clients, with professionals at his firm, with colleagues in

the law and the securities industry, and with his many friends. His clients were drawn

from a broad network of relationships developed over 30 years with professional and

social contacts including investment bankers, private investors, officers, directors,

lawyers, auditors and accountants who garnered high respect for his skills, judgment,

contacts and acumen. For eight (8) years, Plaintiff earned the prestigious New York

“Super Lawyers” designation based upon peer review recommendations, an honor earned

by no more than 5% of New York attorneys, and SRFK was rated one of New York

City’s best corporate law firms by Best Lawyers’ magazine.

       8.      Defendant, Baker Botts, is a global law firm with offices around the

world, including New York City. [https://www.bakerbotts.com/offices/new-york]. At all

times relevant to this action, Baker Botts was ready, willing, able and primed to make

good on its threats to Kesner and SRFK. Baker Botts’ “Enforcement and Investigations”

team included seasoned lawyers throughout the world, many of whom held prior federal

and state government service positions, including nationally recognized trial lawyers, a

former U.S. Attorney, a former Assistant Attorney General for the Justice Department’s

Antitrust Division, a former Deputy director of the FTC’s Bureau of Competition, the

former Chief of Enforcement for the Financial Industry Regulatory Authority (FINRA),

former Assistant U.S. Attorneys, state prosecutors, SEC Enforcement lawyers, and DOJ

Environmental Enforcement lawyers. A Baker Botts attorney served as general counsel

to the SEC and seven (7) others are SEC alumni. Baker Botts Capital Markets and




                                            7
      Case
        Case
           1:20-cv-00551-AKH
              1:20-cv-00551 Document
                              Document
                                     1 3Filed
                                           Filed
                                              01/21/20
                                                 01/22/20Page
                                                           Page
                                                              8 of8 58
                                                                    of 58



Securities Team is regaled on the firm’s website for, among other things, its expertise in

securities    offerings,   including   private       placements   and   convertible   securities.

[https://www.bakerbotts.com/services/practice-areas/corporate/capital-markets-and-

securities-offerings].

       9.        Defendant, Shapiro, is a citizen of California. He is a partner of Baker

Botts. [https://www.bakerbotts.com/people/s/shapiro-jonathan-a].

                            III. JURISDICTION AND VENUE

       10.       The United States District Court for the Southern District of New York

has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331 (Federal

Question), 28 U.S.C. § 1332 (Diversity Jurisdiction) and 28 U.S.C. § 1367 (Supplemental

Jurisdiction). The parties are citizens of different States and the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest, costs and fees.

       11.       The Defendants are subject to specific personal jurisdiction in New York.

They were physically present in New York. They emailed and otherwise transmitted

documents to New York in furtherance of the extortion scheme.                 They committed

multiple intentional torts, in whole or part, in New York, causing injury to Kesner in New

York. Their conduct was purposefully directed at New York and was continuous and

systematic.     The Defendants have minimum contacts with New York such that the

exercise of personal jurisdiction over them comports with traditional notions of fair play

and substantial justice and is consistent with the Due Process clause of the United States

Constitution.

       12.       Venue is proper in the United States District Court for the Southern

District of New York pursuant to Title 18 U.S.C. § 1965(a) and Title 28 U.S.C. §




                                                 8
      Case
        Case
           1:20-cv-00551-AKH
              1:20-cv-00551 Document
                              Document
                                     1 3Filed
                                           Filed
                                              01/21/20
                                                 01/22/20Page
                                                           Page
                                                              9 of9 58
                                                                    of 58



1391(b)(2). The Defendants reside, are found, have agents, and transact affairs in New

York. A substantial part of the events giving rise to the claims stated in this action

occurred in the Southern District of New York, where Kesner suffered actual damages

and special damages.

                     IV. STATEMENT OF MATERIAL FACTS

       13.     On January 26, 2018, the SEC opened a formal order of investigation into

MabVax Therapeutics Holdings, Inc. (“MabVax”). Pursuant to the order, the SEC issued

a broad subpoena for production of documents. The formal order and the subpoena

focused on the CEO and CFO of MabVax (not on Kesner or SRFK), SEC filings and

Sarbanes-Oxley certifications they signed, and potential failures by investors to report

their beneficial ownership accurately, alleging violations of federal securities laws by the

CEO and CFO and reporting violations by third parties. The SEC’s subpoena made no

mention of Kesner or SRFK.

       14.     The investors at issue in the SEC investigation became involved in

MabVax starting around May 2014. The formal order of investigation represents that the

Commission had information that tends to show that from at least June 1, 2014 MabVax

committed various violations of federal securities laws. Kesner and SRFK were not

engaged by MabVax until April 2015, a fact well known to Baker Botts.

       15.     Neither Kesner nor SRF played a role in developing disclosures alleged by

the SEC to be false. Prior counsel responsible for drafting SEC reporting developed all

protocols for disclosure and the forms for investments in convertible preferred stock and

warrants. The form, terms and conditions for investment were produced by prior counsel

and counsel to the investors. In 2014, these prior counsel opined upon and rendered




                                             9
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             10 10
                                                                of 58
                                                                   of 58



advice to the company about effectiveness of beneficial ownership “blockers”, the effect

thereof, whether the securities required the investors to be treated as a “control group”

and how SEC filings and reports would be made. All of the 2014 investment agreements

were prepared by and handled by experienced international law firms Cooley, LLP,

Schulte, Roth & Zabel, and Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. Mintz

Levin even continued as MabVax counsel and as “conflicts counsel” following Kesner’s

April 2015 engagement to the present.2 Unlike Kesner and SRFK, none of these firms

were threatened by Baker Botts or Shapiro.

       16.    Baker Botts provided its own clients advice regarding matters involving

SEC reporting and control group matters. For example, its client Cactus, Inc., in filings

prepared by Baker Botts, reported that “[t]he amounts and percentages of common stock

beneficially owned are reported on the basis of regulations of the SEC governing the

determination of beneficial ownership of securities. Under the rules of the SEC, a person

is deemed to be a “beneficial owner” of a security if that person has or shares voting

power, which includes the power to vote or direct the voting of such security, or

investment power, which includes the power to dispose of or to direct the disposition of

such security. Securities that can be so acquired are deemed to be outstanding for

purposes of computing such person’s ownership percentage, but not for purposes of

computing any other person’s percentage. Under these rules, more than one person may

be deemed a beneficial owner of the same securities, and a person may be deemed to be a

beneficial owner of securities as to which such person has no economic interest.” Baker


       2
              As Baker Botts and Shapiro knew from their review of MabVax and
Kesner/SRFK’s files, Kesner and SRFK did not provide legal advice to MabVax on the
beneficial ownership group issue. Rather, MabVax followed the advice of its prior
counsel.


                                             10
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             11 11
                                                                of 58
                                                                   of 58



Botts advised on the very same rules and regulations at issue in the SEC investigation of

MabVax’ management and the investors. Its client, KBR, Inc., reported holdings by

investors such as The Vanguard Group, Inc. and BlackRock, Inc. as follows: “The

percent of class beneficially owned is calculated based on 142,081,375 shares of our

Common Stock issued and outstanding as of April 2, 2019. In addition, if a person has

the right to acquire beneficial ownership of shares within 60 days … those shares are

deemed beneficially owned by that person as of that date and are deemed to be

outstanding solely for the purpose of determining the percentage of Common Stock

owned. Those shares are not included in the computations for any other person”.

       17.     Kesner and SRFK initially represented MabVax in connection with the

SEC subpoena for documents.         Kesner and SRFK carefully guarded all privileged

material.

       18.     In May 2018, Baker Botts and Shapiro were engaged to represent MabVax

in the SEC’s investigation of MabVax. They knew the reporting rules of the SEC. They

knew these rules exclude securities that cannot be voted or disposed of by another

investor and which cannot be acquired within 60 days, as they advised their own clients

on the same matters. Despite this precise knowledge, Baker Botts and Shapiro decided to

falsely accuse Kesner and misrepresent that he (not Mintz, Shulte or Cooley) had

provided MabVax with contrary legal advice. Baker Botts and Shapiro also took contrary

positions when they advised and filed SEC reports that disregarded these well-established

principles as a “set-up” to extort Kesner.

       19.     After Kesner and SRFK resigned from representing MabVax, MabVax

held meetings with the SEC, and provided documents and testimony to the SEC, while




                                             11
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             12 12
                                                                of 58
                                                                   of 58



Baker Botts and Shapiro continued to demand settlement payment as part of their

extortion.

       20.     Since 2011, reports, online news and blogging had been promoting a

storyline that certain investors in MabVax were being investigated by the DOJ and SEC

for their roles in alleged “pump and dump” schemes involving a multitude of other

companies. Baker Botts and Shapiro learned of these other stories and used it to support

their extortion scheme. Several articles associated Kesner with these investors since

Kesner was known to have served as legal counsel to a number of the names in the

articles – some investors and some issuers – having been referred by his social and

professional networks over the course of more than fifteen (15) years. In addition to the

online blogs and articles, speculation about SEC investigations of the investors was

fueled by a letter writing, media and harassment campaign undertaken in connection with

litigation involving several of the investors, including famed Miami investor,

philanthropist and billionaire Phillip Frost (“Frost”). So-called “whistleblowers” sent

repeated communications to public officials, board members, officers, stockholders and

others about their claims in an effort to force a large settlement from Frost. After several

years these whistleblowers sued each other unhappy with their share of the “take” from

the campaign. They revealed their exertion of a maximum pressure campaign using civil

litigation, press coverage and law enforcement to exact a large settlement form Dr. Frost

and other wealthy people often including Kesner in their narratives. Rather than relying

on the courts, they published and mailed false and unsupported allegations for a goal

denied them in court. Ultimately, unbeknownst to Baker Botts and Shapiro, Dan Fisher

delivered to Kesner his sworn statement admitting no complicity by Kesner. Baker Botts




                                            12
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             13 13
                                                                of 58
                                                                   of 58



however chose to rely on the unsubstantiated blogs, short seller stock promotions of false

theories and a convicted felon blogger, failing completely to meet the minimal standards

applicable to lawyers filing suit to conduct investigation into the veracity of the

information. Baker Botts and Shapiro made no reasonable investigation to establish the

truth before presenting its draft extortion complaint threating to bring MabVax

allegations against Kesner to the SEC and DOJ further lumping Kesner with Frost and

others to allege a control group in their extortion ploy.3

       21.     Baker Botts and Shapiro knew about the associations between Kesner and

Frost and others that were being made in these online blogs and articles. By reason of

their representation of MabVax in the SEC investigation, Baker Botts and Shapiro also

knew that the SEC was going to bring a massive civil enforcement action against Frost

and other investors. Armed with this knowledge, Baker Botts and Shapiro concocted a

story about Kesner and SRFK being complicit in the alleged “illicit” activities of Frost

and others. With knowledge that the SEC was going to move against Frost and other

investors, Baker Botts and Shapiro saw the opportunity to extort a settlement from

Kesner and SRFK.

       22.     On September 7, 2018, after a thorough, multi-year investigation, the SEC

filed a civil enforcement action against Frost and other investors in the United States



       3
                Daniel Fisher and his lawyer, Lee Pederson, coined a phrase, “Frost
gang”, which the media picked up on. [https://www.miaminewtimes.com/news/miami-
billionaire-phillip-frost-sued-for-additonal-stock-fraud-10971262]. Fisher and Pedersen
lumped Kesner with Frost and others in complaints and letters. See, e.g., Lee Pederson v.
Philip Frost, CoCrystal Pharma, Inc., and Daniel Fisher, Case 0:19-cv-01777-JNE-DTS
(D. Minn. 2019). In Pederson, it was stipulated that the SEC Office of the Whistleblower
rejected the allegations and refused to proceed against any party based upon the pressure
campaign, upon which Pederson turned to harassing the SEC staff.



                                              13
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             14 14
                                                                of 58
                                                                   of 58



District Court for the Southern District of New York (the “SEC Action”) for activities

spanning a period of five (5) years from 2013 to 2018. The SEC’s complaint alleged as

follows:




After reviewing over 1,200,000 records related to the allegations in the complaint, the

SEC filed an amended complaint against the defendants in the SEC Action.4

       23.    The SEC did not bring any charges against Kesner or SRFK initially nor a

year later when it filed the amended complaint.

       24.    The SEC did not bring any charges against MabVax, its CEO or its CFO

and did not mention MabVax in its complaint.

       25.    The SEC did not name Kesner as a relief defendant.5

       26.    The SEC did not otherwise suggest in any way that Kesner was part of a

“control group” or that he had engaged in any wrongdoing.




       4
               The docket in the SEC Action reveals the DOJ has been investigating the
defendants in a parallel criminal proceeding.
       5
               In the context of an SEC enforcement action, a relief defendant “is a
person who holds the subject matter of the litigation in a subordinate or possessory
capacity as to which there is no dispute.” SEC v. Cherif, 933 F.2d 403, 414 (7th Cir.
1991).



                                           14
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             15 15
                                                                of 58
                                                                   of 58



       27.     Kesner and SRFK have never been informed that they are a target or

subject of any investigation or lawsuit and neither has been named or contacted by the

SEC, the United States Attorney, or any other regulator related to these matters.

       28.     There is no information – not a scintilla of evidence – anywhere from

which anyone could conclude or infer that any department or agency of the United States

believed that Kesner had engaged in any wrongdoing in the case.

       29.     Baker Botts and Shapiro knew that there was no evidence linking Kesner

or SRFK to any “pump and dump” scheme.

       30.     Baker Botts and Shapiro knew that there was no evidence that Kesner

and/or SRFK were part of any “control group” of the companies, including MabVax, at

issue in the SEC Action.

       31.     Baker Botts knew (a) that most of the investors first invested in MabVax

in 2014, at least a year before Kesner’s hiring, (b) that most of them did not invest in May

2015 as falsely alleged, (c) that they did not know each other and were independent funds

or investors, and (d) that even when the investors (defendants in the SEC Action)

invested, SEC reporting of ownership and negotiation of terms was under the guiding

light of other counsel, namely Mintz Levin, Schulte Roth and Cooley, who had advised

MabVax and the investors of their reporting obligations – not Kesner.

       32.     In spite of the public record and evidence, Baker Botts and Shapiro

persisted in their efforts to extort money out of Kesner and SRFK.

    Baker Botts And Shapiro Instruct Their Client to “Manufacture” Facts And
       File False SEC Filings To Create The Illusion Of A “Control Group”




                                            15
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             16 16
                                                                of 58
                                                                   of 58



       33.    Baker Botts and Shapiro knew that the SEC and DOJ had no claims to

assert against Kesner. Baker Botts and Shapiro also knew there was no evidence Kesner

was part of a “control group” of MabVax under the Federal securities laws.

       34.    In furtherance of the plan of extortion, Baker Botts and Shapiro took a

series of actions designed to create a malpractice claim against Kesner and SRFK, to tie

Kesner to the MabVax investors under investigation, and to threaten to assist the

Government to expand its investigations. Baker Botts and Shapiro (a) directed testimony

by MabVax management to support the SEC theories against the investors; (b) went to

the extreme and unprecedented length of waiving traditional protections, such as

attorney-client privileges between Kesner and his former client Mabvax, in advance of

their soon to be scheduled depositions and in document production; and (c) directed

MabVax to file inaccurate SEC reports to manufacture a “theory” that they would use

against Kesner in asserting their settlement demands – that is, that all 69 investors

(including Kesner) actually constituted an illegal, unreported “control group” the SEC

should pursue, who repeatedly violated the law, engaged in illegal pump and dump

schemes, failed to disclose their control in violation of Federal securities laws, and, in

Kesner’s case, committed fraud and malpractice.

       35.    Baker Botts and Shapiro engaged in this action despite the fact (a) that the

investor-defendants in the SEC Action first invested in MabVax long prior to the March

2015 date, when the balance of the investors claimed to be a “group” (including Kesner)

made their investment, (b) that beneficial ownership blockers prevented voting control

over MabVax for more than the requisite 60 day period required by SEC rules (the same

advice Baker Botts gives its own clients) that avoid reporting beneficial ownership, and




                                           16
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             17 17
                                                                of 58
                                                                   of 58



(c) that the investors invested separately and that many of them had no knowledge of

each other and never met. Baker Botts and Shapiro also ignored emails and documents

that MabVax was fully aware and approved investments by Kesner, emails from the CFO

that required him to invest more to not lose his investment, engagement letters that

approved share ownership, express conflicts waivers and executed agreements that

provided for payment of legal fees in shares of stock. Baker Botts and Shapiro spent $1

million in legal fees, but failed to acknowledge any of these writings, instead using their

position to criminally extort Kesner.

       36.     In support of the extortionate “theory” presented in its settlement

demands, Baker Botts and Shapiro went so far as to advise MabVax to file untrue, false

and material misleading statements and reports with the SEC, repudiating the correct

filings previously made, committing malpractice that led to the demise of its client, its

delisting from NASDAQ and, ultimately, its bankruptcy filing. On May 20, 2018, acting

on advice from Baker Botts and Shapiro, MabVax filed a Form 8-K with the SEC that

repudiated three (3) years of SEC filings and financial statements:




                                            …




                                            17
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             18 18
                                                                of 58
                                                                   of 58



       37.     In directing, aiding and abetting MabVax’s securities fraud, Baker Botts

ignored fifty (50) years of SEC regulations, case law and practice to have MabVax

incorrectly report that because of the “group” (consisting of up to 69 persons, including

Kesner), MabVax’s reported financial statements and votes were incorrect and could not

be relied upon by investors or regulators. A beneficial ownership “group” under Federal

securities laws is a defined and well-established technical term used in SEC Rules and

Regulations. Baker Botts and Shapiro intentionally ignored the law. In this manipulated

filing, Baker Botts and Shapiro wrongly placed Kesner within the “group”.6 Baker Botts

and Shapiro threatened to produce its findings on this matter to the SEC through the draft

complaint.

       38.     Baker Botts and Shapiro’s draft complaint threatened to identify Kesner as

part of the “group” that had violated securities laws in numerous ways. The plain


       6
                After May 20, 2018, MabVax continued to file false statements with the
SEC that were engineered by Baker Botts and Shapiro for the purpose of extorting money
and property from Kesner and SRFK. MabVax repeatedly made the following statements
in its SEC filings:

       “The Company has determined that, based on the facts and circumstances now
       before it, the beneficial ownership interests of members of the Aggregated
       Investors should be aggregated in order for the Company to comply with its
       reporting obligations. As of November 19, 2018, and absent a change in the facts
       and circumstances known by the Company, the Company will presume the
       Aggregated Investors beneficially own their shares of our capital stock as a group
       when construing the blocker provisions of our certificates of designation for all
       series of our preferred stock and when effecting conversions. Regarding matters
       in which our preferred holders are entitled to vote their shares on an as converted
       basis, we will record their votes after taking into account any applicable blocker
       provisions per the terms of the certificates of designation, again aggregating the
       beneficial ownership of the Aggregated Investors based on the facts and
       circumstances known to the Company as of any applicable record date.”

[https://www.sec.gov/Archives/edgar/data/1109196/000165495418013055/mbvxs1_nov5
2018.htm].



                                           18
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             19 19
                                                                of 58
                                                                   of 58



meaning of the document was that if Kesner and SRFK did not settle and pay the

exorbitant demand, Baker Botts and Shapiro would bring the allegations to the attention

of the DOJ and SEC. Baker Botts and Shapiro threatened that the complaint would

bolster the SEC’s existing charges and place Kesner in the center of a “group” in

activities not only involving MabVax, but involving numerous other companies the same

investors had funded over the years. Baker Botts threatened to hand over Kesner to the

SEC, if the matter was not settled, as the lynchpin behind all of the investors’ alleged

pump and dump and stock manipulations. Baker Botts and Shapiro represented that

Kesner would be charged by the SEC, and that they would urge the SEC to expand its

claims to more companies alleged to have been manipulated, and where Kesner had

served as counsel. Baker Botts and Shapiro presented Kesner with the threat that he

would be cast as the brains behind the investors’ pump and dump schemes.

       39.     Baker Botts and Shapiro believed Kesner was easy prey. To give up

Kesner to the SEC as the culprit, all Baker Bots and Shapiro had to do was get MabVax

to make filings that supported the SEC theory that the investors were part of a beneficial

ownership “group”, and add Kesner to the “group” – just like others had when alleging

that Kesner was part of the “Frost gang”.         However, Baker Botts and Shapiro’s

extortionate acts are illegal and unethical. Baker Botts and Shapiro’s actions violated the

Rules of Professional Responsibility applicable to Baker Botts and its attorneys.

       40.     Baker Botts and Shapiro were engaged by MabVax after the company

formed its special committee in May 2018. In spite of its duty to defend MabVax from

the very subpoenas that required the engagement of counsel in the first place, Baker Botts

and Shapiro did the opposite. Baker Botts aided and abetted MabVax management in the




                                            19
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             20 20
                                                                of 58
                                                                   of 58



creation of a story about Kesner and SRFK that Baker Botts and Shapiro intended to use

to extort money and property from Kesner and SRFK. Shortly after Baker Bott’s hiring,

the entire special committee and every independent director resigned, resignations they

were forced into submitting by similar threats likely made by Baker Botts in light of their

purported association to Frost and other investors, while nonetheless being fully qualified

and independent and having started to investigate management’s alleged malfeasance as

alleged by the SEC in its formal order of investigation. This “Saturday Night Massacre”

left the accused executives in their positions removing the very body charged with

investigating them irreversibly conflicting Baker Botts which then turned to its illegal

acts protecting, rather than investigating, David Hansen and Gregory Hanson, the CEO

and CFO of MabVax who were, in fact, under investigation. Upon information and

belief, Baker Botts also threatened to include committee members in its referral to

authorities should they not resign and give Baker Botts unfettered access to run MabVax

and manipulate management into reckless acts, false SEC filings, perjury, extortion and

other activities which Baker Botts’ as architect designed in order to entrench and protect

these executives rather than assuring their investigation and potential removal from

office.

          41.   On September 20, 2018, a Delaware Court of Chancery rejected entirely

the repudiation of MabVax’s prior SEC filings and the accounting that Baker Botts

insisted was required to reflect the actions of the “group” of 69 persons. The Court

confirmed the validity and accuracy of the original three (3) years of filings made by

MabVax with the SEC. However, the damage was done. As a result of Baker Botts’ and

Shapiro’s scheme and misdirection, NASDAQ delisted MabVax because of the




                                            20
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             21 21
                                                                of 58
                                                                   of 58



inaccurate filings, investors refused to fund new capital needs, and the company ended up

in bankruptcy within a year. Baker Botts and Shapiro sought to use the fraudulent draft

complaint to shift the blame from themselves to Kesner and SRFK.

       42.     Kesner and SRFK rejected Baker Botts and Shapiro’s extortionate

settlement demands.

       43.     Baker Botts and Shapiro never pursued the draft complaint because the

allegations lack evidentiary support, were not supported by the law, and because they

feared charges of criminal and civil extortion and ethics complaints.

       44.     Baker Botts and Shapiro’s threats were explicit and implicit – to ruin

Kesner, to turn Kesner and SRFK over to the SEC and DOJ in the investigations that

Baker Botts and Shapiro knew existed, and to encourage the SEC/DOJ investigates to be

expanded to other issuers.

       45.     Baker Botts and Shapiro spent over $1 million in furtherance of the

scheme to extort Kesner and SRFK.         Baker Botts is the second largest creditor in

MabVax’s bankruptcy. MabVax generates scant revenues and Baker Botts knew it

could never be paid by MabVax, either before its Chapter 11 bankruptcy filing or

afterwards. Baker Botts never intended to collect any fees from MabVax. Rather, Baker

Botts and Shapiro know that to be paid they would have to get payment from Kesner and

SRFK and set out to do so via a fabricated complaint it never intended to file.

       46.     In September 2018, a Boston, Massachusetts, law firm, Block & Leviton

LLP, filed a malpractice action in California Superior Court against SRFK, Kesner and




                                            21
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             22 22
                                                                of 58
                                                                   of 58



virtually every SRFK attorney/timekeeper that worked on MabVax. That action is being

aggressively defended.7

       47.     Baker Botts and Shapiro’s actions were illegal as a matter of law.

       48.     The draft complaint and related communications constitute criminal

extortion. Baker Botts and Shapiro, with intent to obtain money or property from Kesner

and SRFK by settlement, sent or delivered to Kesner and SRFK the draft complaint and

expressed or implied that Kesner and SRFK would face criminal prosecution and civil

liability if they did not pay Baker Botts. Baker Botts and Shapiro attempted to obtain a

civil advantage – a $9,600,000 settlement – by the wrongful use of actual or threatened

force, violence or fear.

       49.     New York Penal Law § 155.05(2)(e) criminalizes the conduct engaged in

by Baker Botts and Shapiro. That State statute provides as follows:

       “2.     Larceny includes a wrongful taking, obtaining or withholding of another’s
       property, with the intent prescribed in subdivision one of this section, committed
       in any of the following ways: …

               (e)     By extortion.

               A person obtains property by extortion when he compels or induces
               another person to deliver such property to himself or to a third person by
               means of instilling in him a fear that, if the property is not so delivered,
               the actor or another will:
               …

                       (ii)    Cause damage to property; or
                       (iii) Engage in other conduct constituting a crime; or
                       (iv)    Accuse some person of a crime or cause criminal charges to
                       be instituted against him; or



       7
              MabVax Therapeutics Holdings, Inc. v Sichenzia Ross Ference LLP et al.,
Civil Action No. 3:18-cv-0249-WQH-MSB (S.D. Cal).



                                             22
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             23 23
                                                                of 58
                                                                   of 58



                      (v)     Expose a secret or publicize an asserted fact, whether true
                      or false, tending to subject some person to hatred, contempt or
                      ridicule; or
                      …
                      (vii) Testify or provide information or withhold testimony or
                      information with respect to another’s legal claim or defense; or
                      (ix)    Perform any other act which would not in itself materially
                      benefit the actor but which is calculated to harm another person
                      materially with respect to his health, safety, business, calling,
                      career, financial condition, reputation or personal relationships.”

       50.     Title 18 U.S.C. § 875(d) also criminalizes the conduct engaged in by

Baker Botts and Shapiro. That statute provides as follows:

       “(d) Whoever, with intent to extort from any person, firm, … or corporation,
       any money or other thing of value, transmits in interstate … commerce any
       communication containing any threat to injure the property or reputation of the
       addressee or of another … or any threat to accuse the addressee or any other
       person of a crime, shall be fined under this title or imprisoned not more than two
       years, or both.”

Baker Botts and Shapiro’s threat to cause economic loss and reputational harm to Kesner

and SRFK was wrongful because Baker Botts and Shapiro used the threats to obtain

property to which they were not entitled. Baker Botts and Shapiro are guilty of extortion

because they sought money or property to which they did not have, and could not

reasonably believe they had, a claim or right. Baker Botts and Shapiro’s threats had no

nexus to a plausible claim of right. In United States v. Michael Avenatti, as here, such

illegality has been applied to attorney settlement demands and letters. See, e.g., United

States v. Michael Avenatti, Case 1:19-cr-00373-PGG (S.D.N.Y.); id. United States v.

Litzenburg, Case 3:19-mj-00069-JCH (W.D. Va.). Taking a page from lawyer Avenatti’s

playbook, Shapiro found a vulnerable company he would seek to convince to let him

direct an “internal investigation”, and would run up millions in legal fees. As reported in

the New York Times article cited by prosecutors in New York in their case against




                                            23
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             24 24
                                                                of 58
                                                                   of 58



Avenatti as he prepared to extort Nike – “When a corporation is caught in a government

investigation, the legal fees can quickly exceed $100 million – and that’s before the

lawsuits even begin.”8 Shapiro bulked up on investigation costs that he knew could not

be paid by MabVax and desperately motivated to get paid turned to illegal extortion as a

motive to protect his own job and position having no other way to get paid.

       51.     Title 18 U.S.C. § 1951 also criminalizes the conduct engaged in by Baker

Botts and Shapiro. That statute provides as follows:

       “(a) Whoever in any way or degree obstructs, delays, or affects commerce …
       by … extortion or attempts … so to do … shall be fined under this title or
       imprisoned not more than twenty years, or both.

       (b)     As used in this section-
       …

              (2)    The term ‘extortion’ means the obtaining of property from another,
       with his consent, induced by wrongful use of actual or threatened force, violence,
       or fear….”

In carrying out the plan to extort a settlement from Kesner, Baker Botts and Shapiro used

wrongful means to achieve a wrongful objective. Baker Botts and Shapiro had no lawful

claim to the money they sought. Backed by manufactured evidence, Baker Botts and

Shapiro used the threat of bad-faith litigation to exploit Kesner’s fear of criminal

prosecution, civil liability and economic loss into a settlement.

       52.     Baker Botts and Shapiro’s actions between 2018 and 2019 were fraudulent

and criminal. On May 29, 2018 Shapiro sent a letter to Kesner: “Thank you for our

meeting last week, and for your commitment to assist the transition of [SRFK] former

legal representation of [MabVax] to successor counsel. As discussed, Company counsel



       8
               [https://dealbook.nytimes.com/2012/03/05/the-mounting-costs-of-internal-
investigations/].


                                             24
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             25 25
                                                                of 58
                                                                   of 58



with respect to the pending SEC investigation is our office, Baker Botts L.L.P” and with

respect to corporate and transactional matters is Mintz, Levin, Cohn, Ferris, Glovsky and

Popeo, P.C.” Up to that point Kesner and SRFK assisted the board and company in

timely producing documents to the SEC, reviewed privileged documents to be withheld

from the SEC to protect the client, and provided support to the Board for their

investigation of management and formation of a special committee.            Baker Botts

misrepresented to Kesner and SRFK that they needed documents and information from

Kesner and SRFK to answer the SEC subpoena. Kesner and SRFK complied with Baker

Botts and Shapiro’s request in good faith. Baker Botts and Shapiro concealed the fact

that they intended to use the documents to craft a complaint against Kesner and SRFK

that they would use to extort money and property from Kesner and SRFK. Baker Botts

and Shapiro utilized Kesner and SRFK’s attorney files and immediately made demand for

$9,600,000 under the threat of creating a dust storm of controversy that would cast a

cloud of illegal complicity by Kesner over matters already under investigation by the

SEC and DOJ in their ongoing cases. Baker Botts drafted the complaint from a trove of

personal, confidential and privileged internal emails and correspondence irrelevant to the

merits of any matter, liberally quoting internal firm communications and emails to

embarrass and bully – despite having been repeatedly advised in writing and orally, that

as co-counsel they were duty bound to review and to protect all privileged and

confidential materials from disclosure – instead providing a trove of unreviewed

privileged documents to the SEC and using them to craft their unfiled threatened demand

letters and complaint.




                                           25
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             26 26
                                                                of 58
                                                                   of 58



       53.     Kesner suffered damage and incurred substantial loss as a result of Baker

Botts and Shapiro’s implementation and continuation of the extortionate scheme.

                             FIRST CAUSE OF ACTION –
                                  FEDERAL RICO

General Allegations -

       54.     Kesner restates paragraphs 1 through 53 of this Complaint, and

incorporates them herein by reference.

       55.     Baker Botts and Shapiro were part of an enterprise consisting of a union or

group of individuals with a common purpose that are associated in fact.

       56.     The enterprise has as its purpose extortion, the relationship of the parties

consists of informal and formal agreements and understandings to cause harm, threaten,

embarrass and defame through unsophisticated, brutal and unlawful means, with

longevity - a scheme that commenced in 2014.

       57.     The members of the enterprise are manifold, they share a common

hostility towards anyone who at any time was associated (socially, economically or

professionally) with certain persons coined the “Frost Gang”, whose common purpose

was to enhance their reputation and seek extortion payments, rewards and compensation

from illegal actions and threats by means of their concerted actions and conspiracy.

Baker Botts additionally conspired with MabVax’ management to deflect federal

investigations directed at them.    They threatened to deflect the investigations onto

plaintiff should he not pay up.

Jonathan Shapiro and Baker Botts Join the Ongoing RICO Enterprise -

       58.     Baker Botts and Shapiro joined the enterprise in 2018. They extended its

reach to include MabVax. They followed identical tactics employed since 2014. The



                                            26
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             27 27
                                                                of 58
                                                                   of 58



purposes of the enterprise are to collect sums from companies, entities and professionals

who were associated with Dr. Philip Frost and additional persons who developed

investment strategies with him. Dr. Frost and others invested in MabVax in 2014-2015.

Plaintiff served as legal counsel to MabVax and to another company Biozone

Pharmaceuticals, Inc., (later renamed Cocrystal Pharmaceuticals (“COCP”)), caught in

the enterprise’s snare. He garnered the attention of the enterprise because of those roles.

In 2018 Baker Botts and Jonathan Shapiro made false claims concerning plaintiff as had

been made in 2014 against plaintiff concerning Biozone/COCP.

The Case Parallels Between 2014 and 2018 -

       59. The cases have many similarities. Each company had counsel with unpaid

amounts claimed to be owing by the company. Each company claimed it was the victim

of abuse by its Frost investors. Each company threatened to publicize, encourage law

enforcement action and bring civil suit. Each company had no evidence of wrongdoing.

       60.     Lee Pederson, Esq. is an attorney who worked for Biozone/COCP. Lee

Pederson founded the enterprise in 2014. He knew there was no basis to accuse the

investors in Biozone/COCP but instead Pederson lodged a multitude of charges, solicited

media, filed whistleblower claims and civil suits. With regard to plaintiff, he alleged a

multitude of unproven and imagined misdeeds as counsel to Biozone/COCP.                 He

acknowledged in later court filings that he and others received payments from

Biozone/COCP as the enterprise successfully executed its purpose.

       61.     Plaintiff also became co-counsel to MabVax Therapeutics Holdings, Inc.

(“Mabvax”) where he assisted the law firm of Mintz, Levin, Cohn, Ferris, Glovsky and

Popeo, P.C. (“Mintz Levin”) on corporate matters. Upon his engagement in 2015, he




                                            27
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             28 28
                                                                of 58
                                                                   of 58



disclosed to management that he had previously represented or knew several of its Frost

investors that backed such company since 2014 and that he would not assist the company

when it came to negotiations with them or in disputes. At several junctures during the

engagement, Mintz Levin was called upon to handle matters related to the Frost investors

and plaintiff recused himself. In 2018, Baker Botts was employed to assist MabVax in

responding to an SEC subpoena and investigation of management. MabVax became

indebted to Baker Botts over a few short months in an amount that exceeded $1 million.

Unpaid, Baker Botts charged plaintiff with unproven and imagined misdeeds ignoring

numerous voluntary disclosures, recusals and Mintz Levin involvement and demanded

plaintiff pay $9.6 million which plaintiff refused to pay.

Tactics Developed in 2014 Are at the Center of the Baker Botts RICO Violation -

       62.     Tactics utilized against the “Frost gang” have been employed across a

multitude of companies. Starting with Biozone/COCP Lee Pederson lumped plaintiff

with the Frost gang garnering media attention, law enforcement referrals, and lawsuits.

Utilizing false statements and imagined injury Pederson and his cohorts sought to force

the Frost investors to pay up. Pederson and the enterprise attacked plaintiff too merely

for representing Biozone/COCP and viciously attacked plaintiff publicly for knowing the

investors making not a single specific claim of any improper act. Lee Pederson caused

many articles and stories to be published falsely associating plaintiff with the claim that

the investors had broken the law although later admitting he had no proof of any laws

broken. He continues to defame and secure writers to defame plaintiff through the filing

of this complaint.




                                             28
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             29 29
                                                                of 58
                                                                   of 58



       63.     Baker Botts, was hired by MabVax to respond to an SEC subpoena in an

investigation by the government of the actions of the executives of MabVax (David

Hansen and Gregory Hanson).

       64.     The 2014 Biozone/COCP claims made against plaintiff were made

through false reporting, character assassinations to reporters, letter writing to boards of

directors, solicitation of regulators to sue plaintiff, threats and intimidation.    Once

Shapiro/Baker Botts became involved, they joined the enterprise and they adopted tactics

that included threatening to report false information about plaintiff to regulators and

divert regulatory scrutiny away from MabVax management should he not pay.

       65.     Dr. Frost and other investors invested over $30 million in Mabvax. Baker

Botts and Shapiro cast plaintiff as a principal actor in a MabVax “pump and dump”

scheme and sought $9.6 million from plaintiff and his firm. Shapiro/Baker Botts led this

campaign through false and unproven allegations in order to recover their unpaid legal

fees, uncollectible after MabVax filed for bankruptcy.

       66.     Positioning themselves as a creditor they hold the second largest debt

owed by MabVax.       However, it was Shapiro/Baker Botts own actions that caused

MabVax to file for bankruptcy. MabVax viability as an going concern was destroyed

beyond repair by the actions of Baker Botts and management as they sought to eliminate

the criticism of the investors over the waste and mismanagement by Hansen and Hanson

that led to never-ending calls for more money, false promises and lack of results in the

development of potentially life-saving technologies the investors had supported over 5

years' time. In their quest to cut ties to the investors who were calling for their heads

Baker Botts stepped over the line as counsel desperate to collect over a million in fees




                                            29
      Case
        Case
           1:20-cv-00551-AKH
              1:20-cv-00551 Document
                              Document
                                     1 3Filed
                                           Filed
                                              01/21/20
                                                 01/22/20Page
                                                           Page
                                                              30 30
                                                                 of 58
                                                                    of 58



and began to manage the company – to its ultimate demise. The encouraged business

decisions through improper and incorrect legal advice so that they could potentially

recover from plaintiff and the investors sufficient amounts to recover their fees. They

provided improper legal advice as counsel to the company and then forced the resignation

of the board of directors. Rather than resigning to avoid an unwaivable conflicts of

interest, they began working to defend management from the SEC investigation, the very

investigation that the SEC was pursing against management and which the Board of

Directors had hired Baker Botts.         The principal means of doing this was to deflect the

investigation onto plaintiff and MabVax’ investors. The improper legal advice resulted

in delisting from NASDAQ, the unwillingness of Dr. Frost and other existing investors to

continue to provide financial support, the cloud of illegalities dissuading any new

investment and the loss of 100s of millions of dollars of market value. All this to allow

Baker Botts to improperly run up millions in legal fees to be paid.

Baker Botts makes demand for $9.6 million from plaintiff -

        67.      Baker Botts demanded from plaintiff extortion in the amount of $9.6

million - the exact amount claimed in the bankruptcy9 to be the value of shares issued

when MabVax sought waivers to certain restrictions for additional financings. This so-

called “consent right” was a material part of the negotiations with the Frost investors

when soliciting their investment and was a lawful contractual covenant entered into

willingly between investors and MabVax in order to secure needed investment capital.

The terms were entered knowingly, willingly and with each party represented by its own

9
  “The statements made herein regarding the Alleged Bad Actors are based entirely on the allegations in
the Alleged Bad Actor Litigation and Sichenzia Litigation. As such, they remain only allegations.” See
Second Amended Disclosure Statement and Joint Plan of Liquidation for Debtors filed January 9, 2020
Chapter 11 Case No. 19-10603-JTD, In re; MabVax Therapeutics, Holdings, Inc., et al., debtors (D. Del),
at 18.


                                                   30
      Case
        Case
           1:20-cv-00551-AKH
              1:20-cv-00551 Document
                              Document
                                     1 3Filed
                                           Filed
                                              01/21/20
                                                 01/22/20Page
                                                           Page
                                                              31 31
                                                                 of 58
                                                                    of 58



sophisticated counsel in exchange for their investments. Notably, the consent rights and

all investor waivers were exclusively negotiated for MabVax by Mintz Levin.

Shapiro/Baker Botts ignored the inconvenient truth that Mintz Levin (not plaintiff)

rendered all legal advice when it involved the investor negotiations and lied when it

suited their need to cast Kesner as acting improperly to favor the investors and refer the

matter to the authorities hoping that a federal investigation of plaintiff would ensue on

which they would piggyback in order to exact their payment sum. Shapiro/Baker Botts

hoped for a federal investigation that would repeat their allegations to be followed by

their lawsuit so that the government would do the heavy lifting necessary to prove

malfeasance, and Kesner’s insurance would thereupon readily pay Baker Bott’s demands.

However, none of this transpired and the SEC investigation was not expanded at Baker

Botts behest. Plaintiff was not named in any investigation or SEC lawsuit. Baker Botts

fabricated theories have been utterly rejected. This did not stop Shapiro/Baker Botts

from continuing to falsely state Kesner was responsible to management of MabVax, the

SEC regulators investigating management, the press, bankruptcy lawyers 10 and

threatening plaintiff to demanding cash payment of $9.6 million. This despite a trove of

documents, records and witnesses which prove plaintiff recused himself entirely from

such matters when serving as MabVax co-counsel with Mintz Levin.11

        68.      The documentation showing that plaintiff did not render advice on the

consent right is in the possession of MabVax, Mintz Levin, the investors and their

counsel and is extensive. MabVax’ CFO Greg Hanson is known to have sent plaintiff

emails in December 2015 asking for assistance on the consent right which were answered

10
  Id. at pps 17-19.
11
  Mintz Levin is also a significant creditor in the MabVax bankruptcy with a claim of $187,000 in the
bankruptcy.


                                                   31
      Case
        Case
           1:20-cv-00551-AKH
              1:20-cv-00551 Document
                              Document
                                     1 3Filed
                                           Filed
                                              01/21/20
                                                 01/22/20Page
                                                           Page
                                                              32 32
                                                                 of 58
                                                                    of 58



by plaintiff informing him that plaintiff’s firm’s determined to decline to provide legal

advice on the existence of the consent right. Plaintiff telephonically informed Gregory

Hanson and confirmed the position in writing to Gregory Hanson, CEO David Hanson,

and in-house counsel Warner Broadus, Esq. Plaintiff also wrote that he would instruct

lawyers on his staff to not address consent questions from the company12. Plaintiff

insisted he be left off of all communications regarding the matter entirely, which request

was honored by Mintz Levin and the investors. This was not the only time plaintiff

declined to provide legal services to plaintiff and required Mintz Levin handle matters

involving Frost and investors. Plaintiff wrote to both the investors themselves and David

Hanson requesting to be excluded from emails between them when disputes erupted

insisting the matters by handled entirely by Mintz Levin. Mintz Levin (not plaintiff)

resolved all aspects of the consent right, the payment of the consent shares in stock to the

investors and the rendering of legal opinions. Contrary to its claims, MabVax raised $2.8

million from an investment firm “Oxford Finance, LLC” in 2016 and Mintz Levin issued

its legal opinion that the investment did not conflict with the consent right, having

obtained all required consents from investors. This did not dissuade from their extortion

demands that plaintiff pay $9.6 million for improper advice concerning the consent right

or face prosecution, embarrassing press accounts, and meritless lawsuits.

Baker Botts Relies only upon self-serving oral statements from David Hansen and
Gregory Hanson –

        69.      Without any supporting documentary or factual evidence, Shapiro/Baker

Botts relied only on untrustworthy oral statements revealed in MabVax interrogatories,


12
  At that time many lawyers at the firm were working with MabVax employees who needed to be informed
of the firm’s determination, several of which, unbeknownst to Plaintiff, already were being solicited for
their opinion by MabVax management separate from plaintiff.


                                                   32
      Case
        Case
           1:20-cv-00551-AKH
              1:20-cv-00551 Document
                              Document
                                     1 3Filed
                                           Filed
                                              01/21/20
                                                 01/22/20Page
                                                           Page
                                                              33 33
                                                                 of 58
                                                                    of 58



Ignoring the dozens or hundreds of written documents and emails in their possession

collected in response to the SEC subpoena and otherwise, Shapiro/Baker Botts crafted the

draft complaint use to attempt to extort plaintiff. Shapiro/Baker Botts/Shapiro made their

terms clear – settle or we will get the SEC to take you down. Without any action

whatsoever thereto being taken by the SEC against MabVax, its officers or directors, or

against plaintiff or his law firm incorporating any of the Shapiro/Baker Botts charges that

an undisclosed group of Frost investors controlled MabVax who failed to file their own

SEC ownership reports13, that MabVax incorrectly calculated beneficial ownership and

permitted blockers to be evaded by investors who were a group based upon alleged

improper legal advice from plaintiff, Baker Botts nonetheless made these allegations the

central issue in the draft complaint, thereafter directed counsel for the bankrupt company

to issue bankruptcy court filings repeating these allegations14, informed the SEC and

possibly DOJ, and upon information and belief communicated such claims to reporters.

Another law firm Block Leviton, LLP, likewise was fed this trove of lies by

Shapiro/Baker Botts all to unlawfully threaten plaintiff with civil and criminal

prosecution, embarrassment and litigation unless he paid extortion that would allow

Baker Botts and Shapiro, and thereafter Block Leviton, LLP, to recover their fees. Block

and Leviton is pursuing claims against plaintiff based on the information provided by

Baker Botts and in 16 months has failed to produce documents in discovery to plaintiff.

As noted in plaintiff’s motion to compel production “[Block and Leviton] filed that case

sixteen months ago in September 2018, and thus far has failed to produce any documents


13
   Investors, not companies, are required to calculate and report their own beneficial ownership holding
over 4.9%, including the effect of beneficial ownership blockers. There also is no private right of action
against companies under Section 13 of the Securities Exchange Act of 1934.
14
   See note 9 supra.


                                                     33
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             34 34
                                                                of 58
                                                                   of 58



that support its allegations and it appears [Block and Leviton] is not even searching for

documents that support its case. Kesner is entitled to know the basis for [Block and

Leviton’s clients’] allegations.

       70.     Baker Botts and Shapiro manipulated and contorted the entirety of the

bankruptcy process once MabVax filed for Chapter 11 bankruptcy to gain advantage for

themselves and co-conspirators at Block Leviton who joined with Baker Botts extending

the enterprise into the Chapter 11 proceedings. They sought to convinced the court to

allow them to earn legal fees to the detriment of the actual creditors of MabVax. This

was achieved by continuing their false and fraudulent narrative and misrepresenting

material facts – the same and other facts alleged in the Baker Botts unfiled complaint - to

the bankruptcy court and interested parties in the case who, to date, have failed to be

provided with accurate and objective information so that they may object to any claims

submitted by Baker Botts or Block Leviton for payment of fees and assert claims against

such firms for malpractice and fraud for their acts. Not a single element of proof, not a

scintilla of actual evidence, supports any of the allegations or claims in the bankruptcy

statements repeated by Baker Botts and Block Leviton, the participants in this illegal

racket, a RICO enterprise.         Rather than pursuing management (Hansen, Hanson,

Broaddus) who actually defrauded the investors (including Frost) in $30 million of

MabVax securities sales, the investing public of millions more, and who while serving as

executives engaged in illegal personal stock sales, who knew, themselves, that funds for

the company’s business were being diverted to other purposes, to lawyers (who represent

a large percentage of the creditors in the bankruptcy) who served the management’s

bidding to entrench themselves and derail a looming investor result,        who failed to




                                            34
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             35 35
                                                                of 58
                                                                   of 58



disclose the technology was failing and not being actively or properly developed as

promised to investors. All of this will be proven by plaintiff through evidence that

MabVax made false statements in numerous SEC filings, business plans, investor

presentations and media reports. Baker Botts, LLP/Jonathan Shapiro and Block Leviton,

LLP/Jason M. Leviton, Esq., Joel A. Fleming, Esq. convinced the bankruptcy court

through false representations and statements that the investors and plaintiff should be

pursued – while the investors had already lost $30 million of their invested capital, and

plaintiff provided none of the improper advice or leaning toward investors that he is

accused of throughout the campaign. They are pursuing 69 largely unrelated persons

many of which do not even know other claiming the company was somehow forced to

enter undesirable contracts that violated the law in some unknown and unproven way –

after the fact – although ably represented by Mintz Levin, a major highly regarded

national law firm fully capable of discerning “group” issues and interpreting the effects

of beneficial ownership “blockers”. A firm that represented the company since 2014,

nearly a full year before plaintiff started as counsel, on these very issues. The interested

parties in the bankruptcy, injured by this fraud include the committee representative of

secured and unsecured creditors and shareholders. The committees should be demanding

claims be asserted against the bad actors - Baker Botts, Block Leviton, Mintz Levin,

David Hansen, Gregory Hanson, Warner Broaddus, Esq., and others, for causing the

bankruptcy through their illegal actions and misrepresentations, for violations of the rules

of professional responsibility and breaches of fiduciary duty. An impartial and neutral

overseer should be appointed that will end the domination and control of the estate and its

assets by David Hansen, Gregory Hanson and Jonathan Shapiro.




                                            35
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             36 36
                                                                of 58
                                                                   of 58



Baker Botts’ Services Were not Routine Legal Services – They Repeatedly Violated the
Rules of Professional Responsibility, Revealed Confidential and Privileged Client
Information, Rendered Negligent and Incorrect Legal Advice and Secured Board of
Director-like Control over Decisions Made by MabVax After Overseeing the Board’s
Resignation –

       71.    Baker Botts and Shapiro did more than perform routine professional

services for MabVax. Their acts went further than that by:

       1) intimidating the entire independent board of directors investigating

       management after claims were made against David Hansen and Gregory Hanson

       by the SEC;

       2) forcing every independent director into resigning and terminating the special

       committee;

       3) conspiring with management under investigation and causing the rendering

       advice causing members of management to breach their fiduciary duties;

        4) violating the Code of Professional Responsibility applicable to lawyers by the

       foregoing actions and also by defending targets of the SEC investigation after

       previously having been engaged as its counsel to respond to the SEC subpoena

       and defend MabVax

       5) advancing the interests of Hansen and Hanson to maintain their employment

       and positions with MabVax and derail investor concerns by designing and

       implementing “anti-takeover” protection by litigating with investors and seeking

       to cause agencies and regulators to investigate the investors, all undisclosed

       tactics required to be disclosed in SEC filings and reports under the Williams Act

       and other statutes, rules and regulations,

       6) failing to protect the investing public;




                                             36
Case
  Case
     1:20-cv-00551-AKH
        1:20-cv-00551 Document
                        Document
                               1 3Filed
                                     Filed
                                        01/21/20
                                           01/22/20Page
                                                     Page
                                                        37 37
                                                           of 58
                                                              of 58



 7) committing numerous additional violations of the Code of Professional

 Responsibility such as representing members of management simultaneously with

 the client that had engaged them to respond to SEC inquiries, misleading counsel

 and violating their duties to the California bar, misleading counsel, the bankruptcy

 court and other courts, violating confidences and failing to protect attorney-client

 and work product privileged information to the detriment of MabVax;

 8) acting dishonestly to co-counsel with the intent and purpose of extorting $9.6

 million instead of honestly and faithfully assisting co-counsel with its efforts to

 timely and accurately respond to the pending SEC subpoena and inquiry;

 9) aiding and abetting management in the filing of false and misleading SEC

 filings and reports containing untrue statements of material fact and material

 omissions in violation of Section 10 and Rule 10b-5 promulgated under the

 Securities Exchange Act of 1934, among other statutes, rules and regulations;

 10) making false allegations of undisclosed “groups” and investor collusion by

 plaintiff; 11) failing to correct misstatements and false filings and reports made by

 the SEC following determination by Delaware courts that the company’s filings

 complied with well-established law and legal principles governing beneficial

 ownership, groups and blockers, the very same rules, principles and advice

 routinely provided to and followed by Baker Botts very own clients in their public

 SEC filings and reports (the “Non-Reliance” 8-K and Registration Statement on

 Form S-1”);

 12) threatening to embarrass and defame co-counsel unless their extortion claims

 for payment of $9.6 million were met “within 3 days”;




                                      37
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             38 38
                                                                of 58
                                                                   of 58



        13) threatening by means of interstate commerce and the mails the foregoing and

       the commencement of litigation, not in advance of any litigation since no lawsuit

       or action was ever brought by Baker Botts;

       14) taking money and property from MabVax under false pretenses to advance

       their criminal conspiracy while representing the very management of MabVax as

       to whom they were engaged to conduct an internal investigation, in an unwaivable

       conflict of interest;

       15) advancing the purposes of the enterprise by demanding and receiving

       payment of millions of dollars from their client in retainers and legal fees while

       advancing the extortion for the enterprise and in the bankruptcy they themselves

       were responsible for;

       16) suborning perjury before federal and state government officials and agencies;

       and

       17) enticing other participants to join in and take part in the illegal and criminal

       extortionate activities, to serve as their agent under their control and

       authorization, conspiring with third-parties to represent them in their extortionate

       plots, including the law firm Block and Leviton, LLC.

Through these activities, upon information and belief, Shapiro and Baker Botts fed false

information to media and bloggers to create the appearance of genuine reporting and

investigative research that would support their claims and pressure plaintiff to pay the

extortionate demands and to regulators and investigators seeking to induce the initiation

of actions so that they would be able to bring suit after the government relying on the

government to prove facts in their case forcing settlement, all in continuation of the




                                           38
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             39 39
                                                                of 58
                                                                   of 58



enterprises’ core plan to harass and intimidate persons associated with Frost investors in

which Baker Botts and Shapiro willingly joined.

       72.     Baker Botts and Shapiro committed indirect predicate acts by aiding and

abetting existing enterprise participants Lee Pederson, Wesley Paul, Daniel Fisher, Teri

Buhl, William “Bill” Alpert, David Hansen, Gregory Hanson, Warner Broaddus, Esq.

and others in the enterprise’s extortionate campaign lodged against Frost and other

investors as the targets of their scheme who they called the “Frost gang” lumping

plaintiff, an attorney, together with the gang in court proceedings, letter writing,

whistleblower claims and articles they commanded labelling him as a criminal. Instead it

was the aforementioned participants in this illegal extortion ring that are the bad actors

and criminals, who face prosecution for their crimes. Because of ongoing government

action involving many of the “gang” investors have been all but unable to defend these

false claims in court, media or elsewhere. Although nearly all of the claims brought by

the government that involved the small handful of investors that invested in MabVax

have been settled with no proceedings and without admitting or denying any allegations,

and the government has never once named MabVax or its management in any lawsuit,

Shapiro/Baker Botts and Pederson continue their campaign against plaintiff as seen in the

Bankruptcy court filings and internet postings and letters from Pederson. There are no

proven facts (just allegations) that any improper activities occurred.        Because of

plaintiff’s respect for duties imposed on him by the Rules of Professional Responsibility

he has and continues to preserve client confidences and maintain respect for attorney-

client privilege. Prior to this complaint, plaintiff has been unwilling to defend himself

against the enterprise by speaking with the press.     Upon information and belief no




                                           39
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             40 40
                                                                of 58
                                                                   of 58



government claim has been or will be made against investors in MabVax the charges

resolved through voluntary settlements.

        73.      The enterprise’s participants named above are the true bad actors engaged

in a multi-year, multi-party extortion plot as to which this complaint is the first

opportunity to bring them to justice. It is all but a certitude that litigation against

MabVax, Hansen, Hanson, Baker Botts and Block Leviton will ensue and cases will be

brought against them by the creditors in bankruptcy and investors once the true facts are

known. Plaintiff himself prior to becoming counsel to MabVax invested $100,000 and

maintains additional claims that may be brought against these persons as an investor.

Baker Botts’ Game Plan Is the Enterprise’s Playbook -

        74.      The initial enterprise participants, Lawyer Lee Pederson, lawyer Wesly

Paul and Biozone/COCP executive Daniel Fisher, structured an illegal enterprise in 2014

after a dispute arose over payment by Frost and investors. As chronicled in their own

lawsuits, the enterprise was expanded over time and included additional participants. By

2018 Shapiro, Baker Botts, LLP and the firm Block and Leviton, LLP joined the

enterprise.    They adopted tactics, processes, false claims and strategies that were

successfully deployed to obtain payments from investors in Biozone/CoCrystal in their

effort to extort Kesner.

        75. Pederson in his 2019 complaint15 states:

        “Pederson and Fisher worked together with each other under a general

        collaborative agreement to help each other seek redress for the harms caused to

        them by Frost and his gang.” Complaint Par 6.


15
  Lee Pederson vs. Phillip Frost, CoCrystal Pharma, Inc., and Daniel Fisher, (D. Minn) No 19261777
JNE/DTS (July 8, 2019).


                                                 40
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             41 41
                                                                of 58
                                                                   of 58



       “Pederson’s and Fisher’s desired outcomes included criminal prosecutions and

       convictions of Frost and his gang members, publication of descriptions of Frost

       gang frauds and crimes, monetary awards from civil litigation against Frost and

       other gang members, monetary awards from SEC whistleblower complaints, and

       court-ordered restitutions from Frost gang members.” Id. Par. 8.

       “Pederson and Fisher used a three-prong strategy against the Frost gang: (a) civil

       litigation, (b) supplying Federal law enforcement agents with research,

       information and evidence about the Frost gang’s frauds, and (c) providing

       inaccurate information to journalists and business writers.” Id. Par 9.

       “Eventually their joint efforts resulted in active investigations of the Frost gang by

       the SEC and DOJ (FBI and U.S. Attorney’s Office). They also aided a network of

       journalists and business writers who wrote and published stories about the gang’s

       activities. Fisher’s civil litigation against the gang put additional pressure on the

       gang” Id. Par. 10.

       76.     After several years’ time, the participants began to war with each other

over the spoils of their illegal activities and litigation ensued. A great deal can be learned

about the inner workings of the enterprise from this lawsuit:

       “The Frost gang saw the joint efforts of Pederson and Fisher as a threat. To ease

       this threat, they offered Fisher a deal behind Pederson’s back. … Frost exerted his

       control over Defendant COCP to cause COCP to provide a benefit of about

       $800,000 to Fisher at the expense of COCP shareholders, including Pederson. …

       The $800,000 benefit to Fisher was intended to buy Fisher’s silence and stop

       Fisher’s collaboration with Plaintiff Pederson. …. Fisher went behind Pederson’s




                                             41
    Case
      Case
         1:20-cv-00551-AKH
            1:20-cv-00551 Document
                            Document
                                   1 3Filed
                                         Filed
                                            01/21/20
                                               01/22/20Page
                                                         Page
                                                            42 42
                                                               of 58
                                                                  of 58



         back and settled his litigation against the Frost gang with a deal that unjustly

         enriched Fisher by an amount of about $800,000 while selling out Fisher’s

         promises to Pederson.        Fisher profited financially from the deal, and Frost

         temporarily profited by making Pederson’s efforts to seek redress against Frost

         and his gang much more difficult.”

         77.    Various parties joined the enterprise over time:

         “On about October 18, 2014, Fisher announced to his other attorneys that

         Pederson was a member of Fisher’s legal team, along with Wes Paul and Jason

         Hoffman”. Complaint, Par 69. Wes Paul subsequently collaborated with Teri

         Buhl to defame and disparage plaintiff and promote the writing of false and

         fictional stories about Kesner lumping him together with the Frost gang

         repeatedly. “From 2014 to 2017, Pederson and Fisher worked together using the

         three-prong strategy against the Frost gang. Pederson and Fisher worked on all

         three aspects of the strategy: (a) civil litigation; (b) press coverage; and (c)

         Federal law enforcement.” Id at 72.           Pederson and Fisher began their

         collaboration with relatively scant material and evidence against the Frost gang,

         except for what they know about the gang from first-hand experiences regarding

         frostzone. However, they had both been harmed by the Frost gang, and they

         shared an absolute certain conviction that Frost and his gang members were

         fraudsters and criminals.”

         78.    By 2015, the enterprise was in full swing and on March 25, 2015 Fisher

wrote:




                                               42
       Case
         Case
            1:20-cv-00551-AKH
               1:20-cv-00551 Document
                               Document
                                      1 3Filed
                                            Filed
                                               01/21/20
                                                  01/22/20Page
                                                            Page
                                                               43 43
                                                                  of 58
                                                                     of 58



        “The only way for us to come out ahead in this case is to transfer the pain to the

        defendants. Otherwise, I am wasting my time and money. With the note case, the

        Frost Group has suffered no pain. Stalling, driving up our costs, and managing a

        slow moving case is the frost Group’s game plan. … They need to know that we

        are threat to them since we will cooperate with the SEC and DOJ to damage them.

        And, we will have the cooperation of the press in researching and publishing the

        findings. This will allow us to take the offense.” Id at 80. “they are extremely

        cheap, hate to lose, facing criminal prosecution, and adverse PR. As the case

        progresses, more of their criminal acts will be exposed which is newsworthy.” Id.

        at 81.

        79.      Throughout this period before 2018 Fisher, Pederson and the other

members of the enterprise grew. They alleged in the press and to government that

plaintiff committed illegalities and included Kesner as a member of the Frost gang,

writing stories and articles and threatening to bring to the attention of the agencies more

information connecting plaintiff to alleged illegalities and wrongdoing with conclusory

statements, defamation and false reporting. Fisher’s June 20, 2018 email to Chris Carey

reveals the extortion successes that were beginning to emerge and states “Lee is

attempting to milk us for money which we don’t have. It is my feeling that he feels

anxiety about the future of his case which is causing him to scramble to raise money. … I

want to have deniability of communicating with him. But this request is coming from a

guy that is nuts, and I have learned to be careful when negotiating with unpredictable

crazies. … Lee’s advice was of no use, and it may have been harmful to our case.”. Id at

148.




                                            43
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             44 44
                                                                of 58
                                                                   of 58



       80.   Up to this point the SEC had not yet initiated any action against the

defendants in the SEC Action, Frost and investors alleged in the SEC Action to have

engaged in pump and dump activities. As noted above, neither Kesner, MabVax, nor any

of MabVax’s officers or directors were named in any SEC Action, ever.

       81.     The unlawful and criminal enterprise in which Shapiro and Baker Botts

joined in 2018 had since 2016 been responsible for launching a tirade of defamatory

articles that included false and fabricated statements about plaintiff all instigated by

Pederson, Fisher, Paul as to which Buhl, Alpert, Barron’s, all became participants in the

illegal enterprise by publishing falsities about plaintiff. They lumped plaintiff together

with Frost – Barron’s going so far as to report plaintiff as the “center” of the pump and

dump ring with an article entitled - “The Lawyer at the Center of SEC Pump-and-Dump

Case” is the subject of a pending action in the Southern District of Florida.

       82.     Kesner, a lawyer with the firm that had borne his name before the illegal

enterprise and conspiracy resulted in his loss of clients, loss of standing in the legal and

professional community and employment with the firm, during this period represented

various parties in disputes with members of the enterprise (although never representing

the core target of the enterprise’s extortionate threats – Dr. Frost). He was engaged as

counsel and his firm served as opposing counsel to Pederson for Mr. Brian Keller a

former collaborator to Fisher in a Minnesota state action brought by Pederson and

assisted and investor bringing an action against Buhl. Kesner also represented two of the

investors in Fisher’s company as their counsel in an action before the United States

District Court in the Northern District of California for breach of a Fisher settlement

agreement (which held they had violated terms of settlement when they failed to




                                             44
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             45 45
                                                                of 58
                                                                   of 58



withdraw their whistleblower complaints, subsequently learning that the Office of the

Whistleblower declined to proceed invoking Pederson’s ire – see below). Plaintiff was

attacked with extortion for doing his job as an attorney by the other attorneys involved,

first Pederson and Paul then Shapiro, Baker Botts, and Block Leviton.

        83.     After learning of the enterprises efforts (likely through reading blogs and

postings, letters and articles from Pederson’s efforts) and joining the enterprise, Shapiro,

MabVax, David Hansen, Gregory Hanson, Block Leviton and others worked closely

together with the Biozone/COCP campaign and deployed identical tactics.. They used

lies, false statements and misrepresentations as the tools to extort plaintiff in the manner

employed against the Frost gang. Shapiro and Baker Botts formulated their plan and

made the following false statements to government officials, their client, and others in an

effort to get plaintiff to pay:

        A)       Kesner advised MabVax in a manner that favored investors rather than his

        client in regard to the consent right. This statement is false. Kesner refused to

        provide advice on the consent right. Rather Mintz Levin served as counsel and

        advised David Hanson and MabVax on the consent right. During 2015 Kesner

        wrote emails and orally informed MabVax that he and his firm declining to

        provide advice to MabVax on matters related to the investors.

        B)      Kesner was responsible for MabVax issuing $9.6 million in shares to

        investors.    This statement is false.    Kesner refused to provide advice on

        negotiation of the settlement, waiver or approvals under the consent right that

        resulted in issuance of any inducement shares to investors.    Rather, Mintz Levin

        served as counsel and advised David Hansen and Gregory Hanson on all these




                                            45
Case
  Case
     1:20-cv-00551-AKH
        1:20-cv-00551 Document
                        Document
                               1 3Filed
                                     Filed
                                        01/21/20
                                           01/22/20Page
                                                     Page
                                                        46 46
                                                           of 58
                                                              of 58



 matters, on enforceability of the consent after transfer of shares, and all other

 mattes regarding contractual obligations to the investors, the Oxford financing if

 is required consent, and issued the legal opinions on such matters.

 C)     Kesner was responsible for MabVax failing to report “group” issues in

 accordance with SEC rules and regulations by asserting in the complaint and to

 third parties that Kesner failed to advise and disclose that a number of its largest

 investors … were acting in a manner such that federal regulators would consider

 the Investors to be an unlawful ‘control group’ for purposes of the United States

 securities laws …. This statement is false. Kesner never provided advice to the

 investors or MabVax on beneficial ownership group reporting. Rather Mintz

 Levin, Cooley and Schulte served as counsel and advised David Hanson and

 MabVax on the group reporting. Reporting protocols were established nearly a

 year prior to Kesner’s engagement, when the Telik transaction was being

 prepared. Kesner wrote numerous emails to MabVax to assure MabVax obtained

 current and accurate facts on which to rely – asking repeatedly to have

 questionnaires sent to the investors to ascertain their holdings.

 D)     Kesner was responsible for MabVax losing the confidence of investors by

 alleging as follows in the draft complaint … “[N]ow that the frailty of the of the

 Sichenzia/Kesner ‘blocker’ firewall has been revealed, MabVax no longer has

 confidence that the 2,628,766 shares of common stock issued to Investors via

 preferred share conversions are valid and also cannot be certain its previous

 reports regarding the number of common shares outstanding are accurate”.

 Jonathan Shapiro promoted novel never before heard of legal theories that




                                      46
Case
  Case
     1:20-cv-00551-AKH
        1:20-cv-00551 Document
                        Document
                               1 3Filed
                                     Filed
                                        01/21/20
                                           01/22/20Page
                                                     Page
                                                        47 47
                                                           of 58
                                                              of 58



 blockers are ineffective, all the while his firm provided the exact same advice

 regarding blockers to its other clients, in articles, client memoranda and

 presentations. MabVax at all times used principles for reporting and blocker

 provisions that re universal, follow federal law, and have been validated by the

 Delaware chancery court, specifically as relate to MabVax claims made by Baker

 Botts/Shapiro.

 E)     Kesner was responsible for the decision to disavow three prior years of

 financial statements and SEC reports and delisting from NASDAQ.               Upon

 learning that MabVax made such filing without his knowledge and consent

 Kesner and the firm promptly resigned to show their disagreement with the legal

 advice given by Baker Botts and Mintz.         Shapiro stated it was Kesner that

 required this action given his improper advice.       There is no basis for this

 allegation. MabVax followed the same principles espoused by Baker Botts in its

 advice to other clients up until the time that Jonathan Shapiro took the

 unprecedented action of creating new and unknown legal reporting principles for

 MabVax to follow that aggregated ownership across up to 69 separate investors so

 that they could not vote together to unseat management in their executive

 positions through exercise of their rights under state law as shareholders and vote

 more than 4.9% altogether. Shapiro communicated to numerous people, such as

 lawyers for the bankruptcy estate after which this lie became part of the

 bankruptcy estate pleadings and process, that this never before heard of

 proposition was correct legally, despite such evidence to the contrary that includes

 a court order in the Delaware chancery court, the failure of the SEC to take any




                                     47
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             48 48
                                                                of 58
                                                                   of 58



       such position (including before the Delaware chancery court during the pendency

       of such case), the failure of the SEC to bring any action against MabVax for

       incorrect filings that were disavowed or against any person who was an investor

       that adopted such position.

       84.     Baker Botts and Shapiro knew of all the aforementioned falsities and are

wholly-responsible themselves for the collapse of MabVax, the loss of investor

confidence and the ultimate bankruptcy that ensued – the direct result of their illegal

enterprise.   During the time prior to Kesner’s resignation as counsel, MabVax

successfully raised over $30 million in public and private offerings to pursue its business

purpose. Once the enterprise took over the company, and only at that point in time when

Baker Botts determined it would be more profitable for Baker Botts, putting their

interests before that of their client, did MabVax lose the ability to attract investors,

including funding from investors that had repeatedly supported the company’s needs over

an extended period, and other new investors. Baker Botts caused MabVax to request

voluntary delisting from NASDAQ because it fit well with and supported its narrative

that gave credence to its extortion plot. Shapiro is the brains at the center of the collapse

of MabVax as well as the illegal enterprise’s planning and execution. No one but

attorney Pederson and the other enterprise members including Shapiro, are responsible as

the actors who ushered along and executed the multi-year planning and tactics of the

enterprise over a 6 year period, using the people and institutions they recruited to make

false statements and file false reports, to propagate their falsehoods in outlets such as

court filings and government statements, SEC filings and whistleblower accounts that




                                             48
      Case
        Case
           1:20-cv-00551-AKH
              1:20-cv-00551 Document
                              Document
                                     1 3Filed
                                           Filed
                                              01/21/20
                                                 01/22/20Page
                                                           Page
                                                              49 49
                                                                 of 58
                                                                    of 58



provide the conspirators with an imprimatur of truth and merit, despite them being behind

each and every utterance.

        85.      The draft complaint plaintiff was threatened with aptly chronicles the

efforts of the illegal enterprise, which included filing false and misleading whistleblower

complaints with the SEC and DOJ implicating plaintiff as a member of the Frost gang,

merely for serving as counsel to parties in litigation and as corporate counsel to a

multitude of names, culminating with MabVax.                   The SEC and DOJ whistleblower

complaints by the enterprise, with all their glorious attestations, subsequently were

withdrawn or denied by the agency.             “On August 24, 2015 SEC Whistleblower Chief

Sean McKessy called Pederson at 2:13 pm central time …. McKessy informed Pederson

that the SEC would not take any action based on Pederson’s whistleblower complaints.”

Pederson stated, “This is far from over”.               Following such rejection, the enterprise

threatened action against SEC Chairman Jay Clayton for corruption in an open letter.16

Similarly the SEC has brought no action that names MabVax, its managers or plaintiff

despite extensive effort and opportunity by Shapiro/Baker Botts. Once Jonathan Shapiro

took over from Lee Pederson at the helm of the enterprise to threaten his suit for a $9.6

million extortion he pursued the very same tactics – referrals to DOJ and the SEC,

lawsuits, and providing information to reporters, the media, and seeking to put meat on

the bones of his false statements through recruiting of other enterprise members such as

16
   23- Pederson v Clayton. There are many honest and hard-working employees within the SEC. However,
I believe that in some instances individuals within the SEC have acted corruptly regarding the lack of
enforcement actions against the Frost gang. In other instances, I believe that individuals within the SEC
have acted corruptly or arbitrarily and capriciously regarding matters involving the Frost gang. I have
written an open letter to SEC Chairman Jay Clayton expressing these concerns. My letter to Clayton can be
seen at: https://www.scribd.com/document/433709218/191106-Open-Letter-to-Jay-Clayton I expect that
the SEC will not address my concerns in a meaningful way. Therefore, at an appropriate time and after
framing the issues with Freedom of Information Act (FOIA) requests, I intend to bring a lawsuit against
Chairman Clayton to discover what has been going on inside the SEC with respect to Phillip Frost and his
gang.


                                                   49
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             50 50
                                                                of 58
                                                                   of 58



Block Leviton and the Rosen Law Group to propagate these lies in official court papers

that would give the imprimatur of truth and legitimacy. The Rosner Law Group, LLP as

counsel to the debtor MabVax, repeated nearly every one of the false and unsupported

allegations in numerous bankruptcy filings, letters and motions going so far as to obtain

the approval of Block Leviton and Baker Botts as counsel to the bankruptcy estate to sue

investors and plaintiff. This fraud should not be allowed by The Rosner Law Group,

LLP, as it is inconsistent with the duties owed such firm to the Bankruptcy Court,

creditors and others with interest in the outcome of the bankruptcy. These facts should be

brought to immediate attention of the Court.

       86. Plaintiff has not been sued by the SEC or DOJ nor accused of any illegal or

improper acts at any time while Baker Botts and Block Leviton continue their quest to

divert attention away from MabVax managers to plaintiff. In 2018, as described in the

introductory paragraphs to this complaint, additional participants joined the enterprise.

Shapiro, Baker Botts, LLP, other members of their firm, Hansen, Hanson, Jason Leviton,

Esq., Joel Fleming, Esq. Block and Leviton, LLP, and other members of these firms, with

threats should $9.6 million not be paid. Through the filing of this complaint all of such

parties were functioning as continuing unit. The enterprise in this case was organized for

specific purposes – to extort plaintiff with threats to defame, injure and embarrass for

financial gain.     The members of the enterprise are related (attorney/client,

researcher/writer, employee/employer, principal/agent). They worked together between

2014- 2020 to pursue and achieve a common purpose by unlawful means. Their actions

are continuing.

Baker Botts and Jonathan Shapiro’s Rico Violations – 18 U.S.C Section 1962(c)




                                           50
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             51 51
                                                                of 58
                                                                   of 58



        87.    Kesner has been injured in his business and property by reason of Baker

Botts and Shapiro’s multiple violations of Title 18 U.S.C. § 1962, described above.

Baker Botts and Shapiro engaged in at least two acts of racketeering activity (acts or

threats of extortion chargeable under New York law and punishable by imprisonment for

more than one year, mail fraud and wire fraud, and interference with commerce by

extortion or threats to do so in violation of the Hobbs Act) as well as making false

statements and suborning perjury, one of which occurred after the effective date of Part 1,

Chapter 96 of Title 18 of the United States Code and the last of which occurred within

ten years after the commission of a prior act of racketeering activity. Baker Botts and

Shapiro operated or managed an enterprise through a pattern of racketeering activity that

caused Kesner concrete financial loss and other harm.           Baker Botts and Shapiro

knowingly and purposefully adopted, implemented, controlled, conducted and

participated a scheme or artifice, the direct purpose of which was to extort money or

property from Kesner and his firm. The business of the enterprise – extortion – is

primarily unlawful. The criminal activity is continuous because extortion was the regular

way of operating the business. Baker Botts and Shapiro’s criminal activity by its very

nature projects into the future. Baker Botts and Shapiro’s racketeering activity (including

their own fraudulent concealment, securities fraud, conspiracy with MabVax

management, and extortion during the ongoing SEC investigation), its relatedness,

breadth and the period of time over which Baker Botts and Shapiro persisted with the

scheme, is such that there is a threat that it will continue indefinitely and be repeated in

the future.




                                            51
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             52 52
                                                                of 58
                                                                   of 58



       88.     As a direct and proximate cause of Baker Bott’s and Shapiro’s violations

of Title 18 U.S.C. § 1962 (c), Kesner suffered injury and loss of property in the amount

of $10,000,000.

       89.     Baker Botts conspired with other participants in the enterprise in violation

of 18 U.S.C. § 1962 (d) to violate 18 U.S.C. § 1962 (c).

       90.     In accordance with 18 U.S.C. § 1964(c), Kesner seeks threefold the

damages he has sustained, the costs of this suit, and reasonable attorney’s fees incurred.

       91.     In accordance with 18 U.S.C. § 1964(d), Kesner seeks an injunction

against all participants in the enterprise to prevent and restrain further violations of 18

U.S.C. § 1964(c).

                      SECOND CAUSE OF ACTION –
               DECEPTIVE ACTS AND PRACTICES IN BUSINESS

       92.     Kesner restates paragraphs 1 through 91 of this Complaint, and

incorporates them herein by reference.

       93.     Baker Botts and Shapiro’s publication of defamatory falsehoods about

Kesner and their extortion of Kesner constitute deceptive acts and practices in the

conduct of business, trade or commerce. Baker Botts and Shapiro’s actions violate

General Business Law § 349(a) and are unlawful.

       94.     Baker Botts and Shapiro’s willful methods, acts, or practices were

consumer-oriented and misleading.        Baker Botts and Shapiro’s conduct involved an

extensive extortion scheme involving the dissemination of information to the public.

Baker Botts and Shapiro’s actions have the potential to affect consumers at large.

       95.     Kesner suffered injury and loss as a result of acts or practices that violate

General Business Law § 349.


                                             52
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             53 53
                                                                of 58
                                                                   of 58



       96.     Kesner brings this action against Baker Botts and Shapiro pursuant to

General Business Law § 349(a) to recover to actual damages, plus attorney’s fees and

court costs, in the sum of $10,000,000.00 or such other amount as is determined by the

Jury. In addition to damages, attorney’s fees and costs, Kesner seeks a declaratory

judgment that Baker Botts and Shapiro’s acts and practices violate § 349(a) and an

injunction to prevent Baker Botts and Shapiro from violating the Act in the future.

                               THIRD CAUSE OF ACTION –
                               TORTIOUS INTERFERENCE

       97.     Kesner restates paragraphs 1 through 96 of this Complaint, and

incorporates them herein by reference.

       98.     At the time Baker Botts and Shapiro extorted Kesner and SRFK, Kesner

had valid and enforceable contracts and existing business expectancies in his partnership

with SRFK and his relationships clients. Kesner had a reasonable expectation of earning

substantial income from those business relationships.

       99.     Baker Botts and Shapiro knew about Kesner’s interest in SRFK and his

law practice, contracts and business expectancies.

       100.    Baker Botts and Shapiro intentionally interfered with Kesner’s property

rights and business expectancies by, inter alia, devising, aiding, abetting and actively

participating in the scheme to extort money or property from Kesner and to injure him in

his business and reputation.

       101.    Baker Botts and Shapiro’s improper methods, actions and practices were,

inter alia, defamatory, unethical, oppressive, over-reaching, fraudulent, hostile, sharp,

and criminal. Baker Botts and Shapiro’s interference was completely unjustified.




                                            53
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             54 54
                                                                of 58
                                                                   of 58



       102.    As a direct result of Baker Botts and Shapiro’s tortious interference with

Kesner’s contracts and business expectancies, Kesner suffered damage and incurred loss,

including, without limitation, injury to his business, loss of clients, damage to his

reputation, prestige and standing, attorney’s fees, court costs, and other damages in the

sum of $10,000,000.00 or such other amount as is determined by the Jury.

                     FOURTH CAUSE OF ACTION –
           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       103.    Kesner restates paragraphs 1 through 102 of this Complaint, and

incorporates them herein by reference.

       104.    Baker Botts and Shapiro’s conduct, detailed above, was intentional,

reckless, concerted, criminal and deliberately violative of applicable Rules of

Professional Conduct. They engaged in a series acts that, taken together, constitute

extreme and outrageous behavior. They purposefully initiated a campaign to extort

money or property from Kesner, by, inter alia, maliciously threatening to defame him

with scandalous accusations of criminal conduct, destroy his securities law practice, and

turn him over to DOJ and the SEC. In spite of their knowledge that Kesner had engaged

in no wrongdoing of any kind, Baker Botts and Shapiro proceeded with their extortionate

plan. As part of that plan, they directed MabVax to make untrue and material misleading

statements to the SEC, and assisted their client in filing multiple fraudulent reports with

the SEC over a long period of time. Defendants’ conduct was flagrant and heartless.

       105.    Baker Botts and Shapiro’s actions offend against generally accepted

standards of decency and morality and are atrocious and utterly intolerable. They are

attorneys. They knew that their illegal actions would cause severe emotional distress.




                                            54
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             55 55
                                                                of 58
                                                                   of 58



       106.    Their outrageous conduct caused Kesner to suffer severe emotional

distress, extreme fear and panic.

       107.    Baker Botts and Shapiro’s misconduct constitutes intentional infliction of

emotional distress.

       108.    As a direct result of Baker Botts and Shapiro’s misconduct, Kesner

suffered damage and incurred loss, including, without limitation, pain and suffering,

physical injury, severe emotional trauma, insult, embarrassment, humiliation, public

ridicule, anguish, stress and anxiety, injury to reputation, special damages, medical

expenses, attorney's fees, costs and out-of-pocket expenses in the sum of $10,000,000.00

or such greater amount as is determined by the Jury.

                             FIFTH CAUSE OF ACTION –
                                PRIMA FACIE TORT

       109.    Kesner restates paragraphs 1 through 108 of this Complaint, and

incorporates them herein by reference.

       110.    In their attempts to extort payment of $9,600,000 from Kesner and SRFK,

Baker Botts and Shapiro intentionally inflicted harm on Kesner without excuse or

justification. Their statements and actions were motivated by disinterested malevolence,

malice and the desire to extort a settlement from Kesner without litigation.

       111.    As a direct result of Baker Botts and Shapiro’s actions, Kesner suffered

special damages and incurred loss, including, without limitation, injury to his business

and property, loss of clients, damage to his reputation, prestige and standing, attorney’s

fees, court costs, and other damages in the sum of $10,000,000.00 or such other amount

as is determined by the Jury.




                                            55
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             56 56
                                                                of 58
                                                                   of 58



                          SIXTH CAUSE OF ACTION –
                      VIOLATION OF JUDICIARY LAW § 487

       112.    Kesner restates paragraphs 1 through 111 of this Complaint, and

incorporates them herein by reference.

       113.    In the draft complaint, Baker Botts and Shapiro manufactured and

repeated multiple patently false statements as a part of a scheme to extort a settlement

from Kesner and SRFK.

       114.    Baker Botts and Shapiro are guilty of deceit17 or collusion with the intent

to deceive Kesner, SRFK and the Superior Court for the State of California. Baker Botts

and Shapiro’s deceit and collusion was both directed at the Court and it occurred during

the course of a judicial proceeding.

       115.    Baker Botts and Shapiro’s misrepresentations, deceit, and collusion

constitutes misconduct under New York Judiciary Law § 487.

       116.    As a direct and proximate result of Baker Botts and Shapiro’s misconduct,

Kesner suffered substantial injury and loss of property, including the payment of

attorneys’ fees and costs, pain and suffering, physical injury, severe emotional trauma,

insult, embarrassment, humiliation, public ridicule, anguish, stress and anxiety, injury to

reputation, special damages, medical expenses, costs and out-of-pocket expenses in an

amount to be determined by the Jury.

       17
                “Deceit” means “the act or process of deceiving (as by falsification,
concealment, or cheating).” Kawashima v. Holder, 132 S.Ct. 1166, 1172 (2012) (citing
Webster’s Third New International Dictionary 584 (1993)); see id. Amalfitano v.
Rosenberg, 428 F.Supp.2d 196 (S.D.N.Y. 2006) (adopting definition from Black’s Law
Dictionary (8th Ed. 2004) (“Deceit” includes: (1) The act of intentionally giving a false
impression … (2) A false statement of fact made by a person knowingly or recklessly
(i.e. not caring whether it is true or false) with the intent that someone else will act upon
it … (3) A tort arising from a false representation made knowingly or recklessly with the
intent that another person should detrimentally rely on it.).


                                             56
     Case
       Case
          1:20-cv-00551-AKH
             1:20-cv-00551 Document
                             Document
                                    1 3Filed
                                          Filed
                                             01/21/20
                                                01/22/20Page
                                                          Page
                                                             57 57
                                                                of 58
                                                                   of 58



       117.    In accordance with New York Judiciary Law § 487, Kesner seeks treble

damages to punish Baker Botts and Shapiro and to deter them from betraying their

special obligation to protect the integrity of the Court and foster their truth-seeking

function.

       Kesner alleges the foregoing based upon personal knowledge, public statements

of others, and records in his possession. Kesner believes that substantial additional

evidentiary support, which is in the exclusive possession of Baker Botts, Shapiro,

MabVax, and their agents and other third-parties, will exist for the allegations and claims

set forth above after a reasonable opportunity for discovery.

       Kesner reserves the right to amend this Complaint upon discovery of additional

instances of the Defendants’ defamation and wrongdoing.

                   CONCLUSION AND REQUEST FOR RELIEF

       WHEREFORE, Harvey J. Kesner respectfully requests the Court to enter

Judgment against Baker Botts and Shapiro, jointly and severally, as follows:

       A.      Compensatory damages in the amount of $10,000,000.00;

       B.      Threefold damages in the sum of $30,000,000.00;

       C.      Punitive damages in the amount of $5,000,000.00 as a result of the

Defendants’ specific intent to harm Kesner and the actual harm inflicted on Kesner;

       D.      Prejudgment interest on the principal sum awarded to Plaintiff by the Jury

from August 17. 2018 to the date of Judgment at the maximum rate allowed by law;

       E.      Postjudgment interest at the maximum rate allowed by New York law;

       F.      Costs and such other relief as is just and proper.


                          TRIAL BY JURY IS DEMANDED



                                             57
   Case
     Case
        1:20-cv-00551-AKH
           1:20-cv-00551 Document
                           Document
                                  1 3Filed
                                        Filed
                                           01/21/20
                                              01/22/20Page
                                                        Page
                                                           58 58
                                                              of 58
                                                                 of 58




DATED:     January 21, 2020



                         HARVEY J. KESNER



                         By:   /s/ Robert C. Buschel
                               Robert C. Buschel, Esq.
                               Florida Bar No. 0063436
                               BUSCHEL GIBBONS, P.A.
                               One Financial Plaza
                               100 S.E. Third Avenue, Suite 1300
                               Fort Lauderdale, Florida 33394
                               Tele: (954) 530-5301
                               Buschel@BGlaw-pa.com
                               (Application for Admission Pro Hac Vice
                                       To be File).

                               Steven S. Biss (VSB # 32972)
                               300 West Main Street, Suite 102
                               Charlottesville, Virginia 22903
                               Telephone:     (804) 501-8272
                               Facsimile:     (202) 318-4098
                               Email:         stevenbiss@earthlink.net
                               (Application for Admission Pro Hac Vice
                                      To be Filed)

                               Counsel for the Plaintiff




                                     58
